Title: To James Madison from John Armstrong, 25 January 1814
From: Armstrong, John
To: Madison, James


        
          Sir,
          War Department 25 Jan. 1814.
        
        In compliance with the resolution of the House of Representatives of the 31st of December last, requesting such information (not improper to be communicated) as may tend to explain the causes of the failure of the arms of the United States on the Northern frontier—I have the honor to submit the following documents & to offer to you, Sir, the assurance of the very high respect with which I am, Your most obedient & very humble servant
        
          John Armstrong
        
      